Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicant’s arguments/remarks, see pages # 7-9, filed 07/12/2022, with respect to 35 U.S.C 102 rejection of Claims 1-5, 8-12 and 15-18 have been considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for applicant’s arguments/remarks since the cited Cherif reference continues to meet a newly added claimed limitation.
In response to applicant’s arguments/remarks with respect to independent Claims, see last ¶ of page 7, which appear to state that Cherif does not teach “determining a non-intrusive quality of experience score associated with an audio transmission”, the examiner respectfully disagree.
Cherif explicitly discloses: determining MOS scores [i.e. quality of experience score] based on a non-intrusive A_PSQA method [i.e. determining a non-intrusive quality of experience score] for transmission of speech samples [i.e. audio transmission] (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 15-18 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherif et al. (A_PSQA: PESQ-like non-intrusive tool for QoE prediction in VoIP services), hereinafter "Cherif", in views of Voznak (E-model Modification for Case of Cascade Codecs Arrangement), hereinafter "Voznak".
Regarding Claim 1, Cherif discloses:
A computer-implemented method comprising: 
determining, by a processor, a plurality of intrusive quality of experience scores associated with a plurality of intrusive audio transmission samples during a communication session (i.e. using computer/processor, a plurality of MOS scores [i.e. a plurality of intrusive quality of experience scores] associated with a plurality of transmission of speech samples [i.e. a plurality of intrusive audio transmission samples during a communication session] are determined based on PESQ method which is a intrusive method; For example, speech samples [i.e. intrusive audio transmission samples], encoded with iLBC, have been transmitted over a network emulator with variable packet loss rates, and together with their corresponding sources have served as input for applying the PESQ algorithm) (Abstract, 2nd ¶ of Left Column of Page 2 and 3rd ¶ of Right Column of Page 2), 
determining, by the processor, a plurality of non-intrusive quality of experience scores associated with a plurality of non-intrusive audio transmission samples (i.e. using computer/processor, a plurality of MOS scores [i.e. a plurality of non-intrusive quality of experience scores] associated with a plurality of transmission of speech samples [i.e. a plurality of non-intrusive audio transmission samples during a communication session] are determined based on A_PSQA method which is a non-intrusive method) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3), 
wherein each non-intrusive audio transmission sample of the plurality of non-intrusive audio transmission samples is obtained at a same time frame during the communication session as a corresponding intrusive audio transmission sample of the plurality of intrusive audio transmission samples (i.e. information associated with the plurality of speech samples [i.e. audio transmission samples] are inputted to both PESQ algorithm and A_PSQA algorithm, and the MOS scores of the plurality of audio/speech samples corresponding to both algorithms are generated; In other words, the plurality of audio/speech samples serve as both “plurality of intrusive audio transmission samples” and “plurality of non-intrusive audio transmission samples”, and as the result, they are obtained at a same time  frame [i.e. as they are the same signals] during the communication session) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3); and 
deriving, by the processor, a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores (i.e. correlation coefficients r [i.e. a quality of experience coefficient] are derived based on the correlation [i.e. relationship] between the MOS scores obtained from A_PSQA [i.e. the plurality of non-intrusive quality of experience scores] and MOS scores obtained using PESQ [i.e. the plurality of intrusive quality of experience scores]) (last ¶ of Left Column of Page 4 and 1st ¶ of Right Column of Page 4); and
determining a non-intrusive quality of experience score associated with an audio transmission (i.e. using computer/processor, a plurality of MOS scores [i.e. a non-intrusive quality of experience score] associated with a plurality of transmission of speech samples [i.e. an audio transmission] are determined based on A_PSQA method which is a non-intrusive method) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).
However, Cherif does not explicitly disclose:
applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission.
On the other hand, in the same field of endeavor, Voznak teaches:
deriving, by the processor, a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores (i.e. system [i.e. with a processor] may derive codec specific coefficients, a, b, c, d, e [i.e. a quality of experience coefficient], based on second order polynomial regression [i.e. relationship] between MOS values obtained by means of PESQ [i.e. the plurality of intrusive quality of experience scores] and MOS values of E-model [i.e. the plurality of non-intrusive quality of experience scores] by considering the MOS values obtained by means of PESQ are correct) (Abstract, Fig. 2, 2nd ¶ of Left Column of Page # 1302, 1st ¶ of Left Column of Page # 1305, 1st – 2nd ¶s of Left Column of Page # 1306 and Table - 6);
 determining a non-intrusive quality of experience score associated with an audio transmission (i.e. a MOS value [i.e. a non-intrusive quality of experience score] associated with an telephony conversation [i.e. an audio transmission] may be calculated using E-model) (Fig. 3 and 1st ¶ of Right Column of Page # 1302); and 
applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission (i.e. codec specific coefficients, a, b, c, d, e [i.e. the quality of experience coefficient] are applied to individual MOS value of E-model [i.e. the non-intrusive quality of experience score] resulting in adjusted MOS value [i.e. a corrected non-intrusive quality of experience score] associated with the audio transmission) (Equation – 10, last ¶ of Right Column of Page # 1306, Table - 7 and Figs. 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cherif to include the feature for applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission as taught by Voznak in order to further fine-tuned non-intrusive quality of experience score (Equation – 10, last ¶ of Right Column of Page # 1306, Table - 7 and Figs. 9-13).


Regarding Claim 2, Cherif and Voznak disclose, in particular Cherif teaches:
wherein each of the plurality of intrusive quality of experience scores are based upon, at least in part, a comparison of a transmitted audio signal and a received audio signal (i.e. MOS scores [i.e. each of the plurality of intrusive quality of experience scores] are obtained based on comparison between undistorted reference speech signal [i.e. a transmitted audio signal] and the corresponding distorted speech signal [i.e. a received audio signal]) (2nd – last ¶s of Left Column of Page 2).

Regarding Claim 3, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of intrusive quality of experience scores are determined for a respective plurality of different network conditions (i.e. PESQ MOS scores [i.e. the plurality of intrusive quality of experience scores] are determined for a plurality of different network conditions, e.g. packet loss rate up to 30% in increment of 1%) (Fig. 2, Fig. 3, last ¶ of Right Column of Page 2 and 1st ¶ of Left Column of Page 3).

Regarding Claim 4, Cherif and Voznak disclose, in particular Cherif teaches:
wherein each of the plurality of non-intrusive quality of experience scores are based upon, at least in part, identified network conditions (i.e. the plurality of MOS scores [i.e. the plurality of non-intrusive quality of experience scores] of A_PSQA [i.e. non-intrusive method] are obtained based on different packet loss rates [i.e. identified network conditions]) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).

Regarding Claim 5, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of non- intrusive quality of experience scores are determined for a respective plurality of different network conditions (i.e. the plurality of MOS scores [i.e. the plurality of non-intrusive quality of experience scores] of A_PSQA [i.e. non-intrusive method] are obtained based on different packet loss rates [i.e. a respective plurality of different network conditions]) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).


Regarding Claim 8, Cherif discloses:
A computer program product comprising a computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor, (i.e. computer implemented method [i.e. a computer program product]) (Abstract) cause the processor to perform operations including: 
determining, by a processor, a plurality of intrusive quality of experience scores associated with a plurality of intrusive audio transmission samples during a communication session (i.e. using computer/processor, a plurality of MOS scores [i.e. a plurality of intrusive quality of experience scores] associated with a plurality of transmission of speech samples [i.e. a plurality of intrusive audio transmission samples during a communication session] are determined based on PESQ method which is a intrusive method; For example, speech samples [i.e. intrusive audio transmission samples], encoded with iLBC, have been transmitted over a network emulator with variable packet loss rates, and together with their corresponding sources have served as input for applying the PESQ algorithm) (Abstract, 2nd ¶ of Left Column of Page 2 and 3rd ¶ of Right Column of Page 2), 
determining, by the processor, a plurality of non-intrusive quality of experience scores associated with a plurality of non-intrusive audio transmission samples (i.e. using computer/processor, a plurality of MOS scores [i.e. a plurality of non-intrusive quality of experience scores] associated with a plurality of transmission of speech samples [i.e. a plurality of non-intrusive audio transmission samples during a communication session] are determined based on A_PSQA method which is a non-intrusive method) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3), 
wherein each non-intrusive audio transmission sample of the plurality of non-intrusive audio transmission samples is obtained at a same time frame during the communication session as a corresponding intrusive audio transmission sample of the plurality of intrusive audio transmission samples (i.e. information associated with the plurality of speech samples [i.e. audio transmission samples] are inputted to both PESQ algorithm and A_PSQA algorithm, and the MOS scores of the plurality of audio/speech samples corresponding to both algorithms are generated; In other words, the plurality of audio/speech samples serve as both “plurality of intrusive audio transmission samples” and “plurality of non-intrusive audio transmission samples”, and as the result, they are obtained at a same time  frame [i.e. as they are the same signals] during the communication session) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3); and 
deriving a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores (i.e. correlation coefficients r [i.e. a quality of experience coefficient] are derived based on the correlation [i.e. relationship] between the MOS scores obtained from A_PSQA [i.e. the plurality of non-intrusive quality of experience scores] and MOS scores obtained using PESQ [i.e. the plurality of intrusive quality of experience scores]) (last ¶ of Left Column of Page 4 and 1st ¶ of Right Column of Page 4); and
determining a non-intrusive quality of experience score associated with an audio transmission (i.e. using computer/processor, a plurality of MOS scores [i.e. a non-intrusive quality of experience score] associated with a plurality of transmission of speech samples [i.e. an audio transmission] are determined based on A_PSQA method which is a non-intrusive method) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).
However, Cherif does not explicitly disclose:
applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission.
On the other hand, in the same field of endeavor, Voznak teaches:
Deriving a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores (i.e. system [i.e. with a processor] may derive codec specific coefficients, a, b, c, d, e [i.e. a quality of experience coefficient], based on second order polynomial regression [i.e. relationship] between MOS values obtained by means of PESQ [i.e. the plurality of intrusive quality of experience scores] and MOS values of E-model [i.e. the plurality of non-intrusive quality of experience scores] by considering the MOS values obtained by means of PESQ are correct) (Abstract, Fig. 2, 2nd ¶ of Left Column of Page # 1302, 1st ¶ of Left Column of Page # 1305, 1st – 2nd ¶s of Left Column of Page # 1306 and Table - 6);
 determining a non-intrusive quality of experience score associated with an audio transmission (i.e. a MOS value [i.e. a non-intrusive quality of experience score] associated with an telephony conversation [i.e. an audio transmission] may be calculated using E-model) (Fig. 3 and 1st ¶ of Right Column of Page # 1302); and 
applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission (i.e. codec specific coefficients, a, b, c, d, e [i.e. the quality of experience coefficient] are applied to individual MOS value of E-model [i.e. the non-intrusive quality of experience score] resulting in adjusted MOS value [i.e. a corrected non-intrusive quality of experience score] associated with the audio transmission) (Equation – 10, last ¶ of Right Column of Page # 1306, Table - 7 and Figs. 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Cherif to include the feature for applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission as taught by Voznak in order to further fine-tuned non-intrusive quality of experience score (Equation – 10, last ¶ of Right Column of Page # 1306, Table - 7 and Figs. 9-13).


Regarding Claim 9, Cherif and Voznak disclose, in particular Cherif teaches:
wherein each of the plurality of intrusive quality of experience scores are based upon, at least in part, a comparison of a transmitted audio signal and a received audio signal (i.e. MOS scores [i.e. each of the plurality of intrusive quality of experience scores] are obtained based on comparison between undistorted reference speech signal [i.e. a transmitted audio signal] and the corresponding distorted speech signal [i.e. a received audio signal]) (2nd – last ¶s of Left Column of Page 2).

Regarding Claim 10, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of intrusive quality of experience scores are determined for a respective plurality of different network conditions (i.e. PESQ MOS scores [i.e. the plurality of intrusive quality of experience scores] are determined for a plurality of different network conditions, e.g. packet loss rate up to 30% in increment of 1%) (Fig. 2, Fig. 3, last ¶ of Right Column of Page 2 and 1st ¶ of Left Column of Page 3).

Regarding Claim 11, Cherif and Voznak disclose, in particular Cherif teaches:
wherein each of the plurality of non-intrusive quality of experience scores are based upon, at least in part, identified network conditions (i.e. the plurality of MOS scores [i.e. the plurality of non-intrusive quality of experience scores] of A_PSQA [i.e. non-intrusive method] are obtained based on different packet loss rates [i.e. identified network conditions]) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).

Regarding Claim 12, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of non- intrusive quality of experience scores are determined for a respective plurality of different network conditions (i.e. the plurality of MOS scores [i.e. the plurality of non-intrusive quality of experience scores] of A_PSQA [i.e. non-intrusive method] are obtained based on different packet loss rates [i.e. a respective plurality of different network conditions]) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).


Regarding Claim 15, Cherif discloses:
A computing system comprising: a processor and a memory module coupled with the processor (i.e. computer implemented method [i.e. a computer program product]) (Abstract), the processor being configured for: 
determining a plurality of intrusive quality of experience scores associated with a plurality of intrusive audio transmission samples during a communication session (i.e. using computer/processor, a plurality of MOS scores [i.e. a plurality of intrusive quality of experience scores] associated with a plurality of transmission of speech samples [i.e. a plurality of intrusive audio transmission samples during a communication session] are determined based on PESQ method which is a intrusive method; For example, speech samples [i.e. intrusive audio transmission samples], encoded with iLBC, have been transmitted over a network emulator with variable packet loss rates, and together with their corresponding sources have served as input for applying the PESQ algorithm) (Abstract, 2nd ¶ of Left Column of Page 2 and 3rd ¶ of Right Column of Page 2), 
determining a plurality of non-intrusive quality of experience scores associated with a plurality of non-intrusive audio transmission samples (i.e. using computer/processor, a plurality of MOS scores [i.e. a plurality of non-intrusive quality of experience scores] associated with a plurality of transmission of speech samples [i.e. a plurality of non-intrusive audio transmission samples during a communication session] are determined based on A_PSQA method which is a non-intrusive method) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3), 
wherein each non-intrusive audio transmission sample of the plurality of non-intrusive audio transmission samples is obtained at a same time frame during the communication session as a corresponding intrusive audio transmission sample of the plurality of intrusive audio transmission samples (i.e. information associated with the plurality of speech samples [i.e. audio transmission samples] are inputted to both PESQ algorithm and A_PSQA algorithm, and the MOS scores of the plurality of audio/speech samples corresponding to both algorithms are generated; In other words, the plurality of audio/speech samples serve as both “plurality of intrusive audio transmission samples” and “plurality of non-intrusive audio transmission samples”, and as the result, they are obtained at a same time  frame [i.e. as they are the same signals] during the communication session) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3); and 
deriving a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores (i.e. correlation coefficients r [i.e. a quality of experience coefficient] are derived based on the correlation [i.e. relationship] between the MOS scores obtained from A_PSQA [i.e. the plurality of non-intrusive quality of experience scores] and MOS scores obtained using PESQ [i.e. the plurality of intrusive quality of experience scores]) (last ¶ of Left Column of Page 4 and 1st ¶ of Right Column of Page 4); and
determining a non-intrusive quality of experience score associated with an audio transmission (i.e. using computer/processor, a plurality of MOS scores [i.e. a non-intrusive quality of experience score] associated with a plurality of transmission of speech samples [i.e. an audio transmission] are determined based on A_PSQA method which is a non-intrusive method) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).
However, Cherif does not explicitly disclose:
applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission.
On the other hand, in the same field of endeavor, Voznak teaches:
Deriving a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores (i.e. system [i.e. with a processor] may derive codec specific coefficients, a, b, c, d, e [i.e. a quality of experience coefficient], based on second order polynomial regression [i.e. relationship] between MOS values obtained by means of PESQ [i.e. the plurality of intrusive quality of experience scores] and MOS values of E-model [i.e. the plurality of non-intrusive quality of experience scores] by considering the MOS values obtained by means of PESQ are correct) (Abstract, Fig. 2, 2nd ¶ of Left Column of Page # 1302, 1st ¶ of Left Column of Page # 1305, 1st – 2nd ¶s of Left Column of Page # 1306 and Table - 6);
 determining a non-intrusive quality of experience score associated with an audio transmission (i.e. a MOS value [i.e. a non-intrusive quality of experience score] associated with an telephony conversation [i.e. an audio transmission] may be calculated using E-model) (Fig. 3 and 1st ¶ of Right Column of Page # 1302); and 
applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission (i.e. codec specific coefficients, a, b, c, d, e [i.e. the quality of experience coefficient] are applied to individual MOS value of E-model [i.e. the non-intrusive quality of experience score] resulting in adjusted MOS value [i.e. a corrected non-intrusive quality of experience score] associated with the audio transmission) (Equation – 10, last ¶ of Right Column of Page # 1306, Table - 7 and Figs. 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cherif to include the feature for applying the quality of experience coefficient to the non-intrusive quality of experience score, resulting in a corrected non-intrusive quality of experience score associated with the audio transmission as taught by Voznak in order to further fine-tuned non-intrusive quality of experience score (Equation – 10, last ¶ of Right Column of Page # 1306, Table - 7 and Figs. 9-13).


Regarding Claim 16, Cherif and Voznak disclose, in particular Cherif teaches:
wherein each of the plurality of intrusive quality of experience scores are based upon, at least in part, a comparison of a transmitted audio signal and a received audio signal (i.e. MOS scores [i.e. each of the plurality of intrusive quality of experience scores] are obtained based on comparison between undistorted reference speech signal [i.e. a transmitted audio signal] and the corresponding distorted speech signal [i.e. a received audio signal]) (2nd – last ¶s of Left Column of Page 2).

Regarding Claim 17, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of intrusive quality of experience scores are determined for a respective plurality of different network conditions (i.e. PESQ MOS scores [i.e. the plurality of intrusive quality of experience scores] are determined for a plurality of different network conditions, e.g. packet loss rate up to 30% in increment of 1%) (Fig. 2, Fig. 3, last ¶ of Right Column of Page 2 and 1st ¶ of Left Column of Page 3).

Regarding Claim 18, Cherif and Voznak disclose, in particular Cherif teaches:
wherein each of the plurality of non-intrusive quality of experience scores are based upon, at least in part, identified network conditions (i.e. the plurality of MOS scores [i.e. the plurality of non-intrusive quality of experience scores] of A_PSQA [i.e. non-intrusive method] are obtained based on different packet loss rates [i.e. identified network conditions]) (Abstract, 1st – 4th ¶s of Left Column of Page 3 and 1st – 3rd ¶s of Right Column of Page 3).

Regarding Claim 22, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of different network conditions includes different packet loss rates up to 40% in increments of 0.5% (i.e. PESQ MOS scores [i.e. the plurality of intrusive quality of experience scores] are determined for a plurality of different network conditions, e.g. packet loss rate up to 30% in increment of 1% [i.e. packet loss rates, e.g. 30% vs. 40%, and increment values, 1% vs. 0.5%, are merely design choices]) (Fig. 2, Fig. 3, last ¶ of Right Column of Page 2 and 1st ¶ of Left Column of Page 3).

Regarding Claim 23, Cherif and Voznak disclose, in particular Voznak teaches:
wherein the derived quality of experience coefficient is a codec specific coefficient (i.e. system may derive codec specific coefficients, a, b, c, d, e [i.e. a quality of experience coefficient], based on second order polynomial regression [i.e. relationship] between MOS values obtained by means of PESQ [i.e. the plurality of intrusive quality of experience scores] and MOS values of E-model [i.e. the plurality of non-intrusive quality of experience scores]) (Table - 6).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1

Regarding Claim 24, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of different network conditions includes different packet loss rates up to 40% in increments of 0.5% (i.e. PESQ MOS scores [i.e. the plurality of intrusive quality of experience scores] are determined for a plurality of different network conditions, e.g. packet loss rate up to 30% in increment of 1% [i.e. packet loss rates, e.g. 30% vs. 40%, and increment values, 1% vs. 0.5%, are merely design choices]) (Fig. 2, Fig. 3, last ¶ of Right Column of Page 2 and 1st ¶ of Left Column of Page 3).

Regarding Claim 25, Cherif and Voznak disclose, in particular Voznak teaches:
wherein the derived quality of experience coefficient is a codec specific coefficient (i.e. system may derive codec specific coefficients, a, b, c, d, e [i.e. a quality of experience coefficient], based on second order polynomial regression [i.e. relationship] between MOS values obtained by means of PESQ [i.e. the plurality of intrusive quality of experience scores] and MOS values of E-model [i.e. the plurality of non-intrusive quality of experience scores]) (Table - 6).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.

Regarding Claim 26, Cherif and Voznak disclose, in particular Cherif teaches:
wherein the plurality of different network conditions includes different packet loss rates up to 40% in increments of 0.5% (i.e. PESQ MOS scores [i.e. the plurality of intrusive quality of experience scores] are determined for a plurality of different network conditions, e.g. packet loss rate up to 30% in increment of 1% [i.e. packet loss rates, e.g. 30% vs. 40%, and increment values, 1% vs. 0.5%, are merely design choices]) (Fig. 2, Fig. 3, last ¶ of Right Column of Page 2 and 1st ¶ of Left Column of Page 3).


Regarding Claim 27, Cherif and Voznak disclose, in particular Voznak teaches:
wherein the derived quality of experience coefficient is a codec specific coefficient (i.e. system may derive codec specific coefficients, a, b, c, d, e [i.e. a quality of experience coefficient], based on second order polynomial regression [i.e. relationship] between MOS values obtained by means of PESQ [i.e. the plurality of intrusive quality of experience scores] and MOS values of E-model [i.e. the plurality of non-intrusive quality of experience scores]) (Table - 6).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451